Name: Commission Decision (EU) 2019/511 of 26 March 2019 amending the Annex to the Monetary Agreement between the European Union and the Vatican City State
 Type: Decision
 Subject Matter: monetary relations;  international affairs;  criminal law;  free movement of capital;  Europe;  European construction
 Date Published: 2019-03-27

 27.3.2019 EN Official Journal of the European Union L 85/24 COMMISSION DECISION (EU) 2019/511 of 26 March 2019 amending the Annex to the Monetary Agreement between the European Union and the Vatican City State THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Monetary Agreement of 17 December 2009 between the European Union and the Vatican City State (1), and in particular Article 8(3) thereof, Whereas: (1) Article 8(1) of the Monetary Agreement between the European Union and the Vatican City State (the Monetary Agreement) requires the Vatican City State to implement Union legal acts and rules on euro banknotes and coins, prevention of money laundering, of fraud and counterfeiting of cash and non-cash means of payment; medals and tokens and statistical reporting requirements. Those acts and rules are listed in the Annex to the Monetary Agreement. (2) The Annex to the Monetary Agreement needs to be amended by the Commission every year to take into account the new relevant Union legal acts and rules and the amendments to the existing ones, (3) Some legal acts and rules of the Union are not relevant anymore and should therefore be deleted from the Annex, while some new relevant legal acts and rules of the Union and some amendments to existing legal acts were adopted and have to be added to the Annex, (4) The Annex to the Monetary Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to the Monetary Agreement between the European Union and the Vatican City State is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 26 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ C 28, 4.2.2010, p. 13. ANNEX ANNEX LEGAL PROVISIONS TO BE IMPLEMENTED DEADLINE FOR IMPLEMENTING Prevention of money laundering 1 Council Framework Decision 2001/500/JHA of 26 June 2001 on money laundering, the identification, tracing, freezing, seizing and confiscation of instrumentalities and the proceeds of crime (OJ L 182, 5.7.2001, p. 1) 2 Regulation (EC) No 1889/2005 of the European Parliament and of the Council of 26 October 2005 on controls of cash entering or leaving the Community (OJ L 309, 25.11.2005, p. 9) 3 Directive 2014/42/EU of the European Parliament and of the Council of 3 April 2014 on the freezing and confiscation of instrumentalities and proceeds of crime in the European Union (OJ L 127, 29.4.2014, p. 39) 31 December 2016 (2) 4 Regulation (EU) 2015/847 of the European Parliament and of the Council of 20 May 2015 on information accompanying transfers of funds and repealing Regulation (EC) No 1781/2006 (OJ L 141, 5.6.2015, p. 1) 31 December 2017 (3) 5 Directive (EU) 2015/849 of the European Parliament and of the Council of 20 May 2015 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, amending Regulation (EU) No 648/2012 of the European Parliament and of the Council, and repealing Directive 2005/60/EC of the European Parliament and of the Council and Commission Directive 2006/70/EC (OJ L 141, 5.6.2015, p. 73) 31 December 2017 (3) Amended by: 6 Directive (EU) 2018/843 of the European Parliament and of the Council of 30 May 2018 amending Directive (EU) 2015/849 on the prevention of the use of the financial system for the purposes of money laundering or terrorist financing, and amending Directives 2009/138/EC and 2013/36/EU (OJ L 156, 19.6.2018, p. 43) 31 March 2020 (6) Supplemented by: 7 Commission Delegated Regulation (EU) 2016/1675 of 14 July 2016 supplementing Directive (EU) 2015/849 of the European Parliament and of the Council by identifying high-risk third countries with strategic deficiencies (OJ L 254, 20.9.2016, p. 1) 31 December 2017 (5) Amended by: 8 Commission Delegated Regulation (EU) 2018/105 of 27 October 2017 amending Delegated Regulation (EU) 2016/1675, as regards adding Ethiopia to the list of high-risk third countries in the table in point I of the Annex (OJ L 19, 24.1.2018, p. 1) 31 March 2019 (6) 9 Commission Delegated Regulation (EU) 2018/212 of 13 December 2017 amending Delegated Regulation (EU) 2016/1675 supplementing Directive (EU) 2015/849 of the European Parliament and of the Council, as regards adding Sri Lanka, Trinidad and Tobago, and Tunisia to the table in point I of the Annex (OJ L 41, 14.2.2018, p. 4) 31 March 2019 (6) Prevention of fraud and counterfeiting 10 Council Framework Decision 2001/413/JHA of 28 May 2001 combating fraud and counterfeiting of non-cash means of payment (OJ L 149, 2.6.2001, p. 1) 31 December 2010 11 Council Regulation (EC) No 1338/2001 of 28 June 2001 laying down measures necessary for the protection of the euro against counterfeiting (OJ L 181, 4.7.2001, p. 6) 31 December 2010 Amended by: 12 Council Regulation (EC) No 44/2009 of 18 December 2008 amending Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting (OJ L 17, 22.1.2009, p. 1) 13 Council Regulation (EC) No 2182/2004 of 6 December 2004 concerning medals and tokens similar to euro coins (OJ L 373, 21.12.2004, p. 1) 31 December 2010 Amended by: 14 Council Regulation (EC) No 46/2009 of 18 December 2008 amending Regulation (EC) No 2182/2004 concerning medals and tokens similar to euro coins (OJ L 17, 22.1.2009, p. 5) 15 Directive 2014/62/EU of the European Parliament and of the Council of 15 May 2014 on the protection of the euro and other currencies against counterfeiting by criminal law, and replacing Council Framework Decision 2000/383/JHA (OJ L 151, 21.5.2014, p. 1) 31 December 2016 (2) Rules on euro banknotes and coins 16 Council Conclusions of 10 May 1999 on the quality management system for euro coins 31 December 2010 17 Communication from the Commission 2001/C 318/03 of 22 October 2001 on copyright protection of the common face design of the euro coins (COM(2001) 600 final) (OJ C 318, 13.11.2001, p. 3) 31 December 2010 18 Guideline ECB/2003/5 of the European Central Bank of 20 March 2003 on the enforcement of measures to counter non-compliant reproductions of euro banknotes and on the exchange and withdrawal of euro banknotes (OJ L 78, 25.3.2003, p. 20). 31 December 2010 Amended by: 19 Guideline ECB/2013/11 of the European Central Bank of 19 April 2013 amending Guideline ECB/2003/5 on the enforcement of measures to counter non-compliant reproductions of euro banknotes and on the exchange and withdrawal of euro banknotes (OJ L 118, 30.4.2013, p. 43) 31 December 2014 (1) 20 Decision ECB/2010/14 of the European Central Bank of 16 September 2010 on the authenticity and fitness checking and recirculation of euro banknotes (OJ L 267, 9.10.2010, p. 1) 31 December 2012 Amended by: 21 Decision ECB/2012/19 of the European Central Bank of 7 September 2012 (OJ L 253, 20.9.2012, p. 19) 31 December 2013 (1) 22 Regulation (EU) No 1210/2010 of the European Parliament and of the Council of 15 December 2010 concerning authentication of euro coins and handling of euro coins unfit for circulation (OJ L 339, 22.12.2010, p. 1) 31 December 2012 23 Regulation (EU) No 651/2012 of the European Parliament and of the Council of 4 July 2012 on the issuance of euro coins (OJ L 201, 27.7.2012, p. 135) 31 December 2013 (1) 24 Decision ECB/2013/10 of the European Central Bank of 19 April 2013 on the denominations, specifications, reproduction, exchange and withdrawal of euro banknotes (OJ L 118, 30.4.2013, p. 37) 31 December 2014 (1) 25 Council Regulation (EU) No 729/2014 of 24 June 2014 on denominations and technical specifications of euro coins intended for circulation (Recast) (OJ L 194, 2.7.2014, p. 1) 31 December 2013 (2) Section of the Annex to the Monetary Agreement in accordance with the Ad hoc arrangement of the Joint Committee on a request from the Holy See and Vatican City State on the inclusion of relevant rules applicable to entities carrying out financial activities on a professional basis RELEVANT PARTS OF THE FOLLOWING LEGAL INSTRUMENTS DEADLINE FOR IMPLEMENTING 26 Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ L 372, 31.12.1986, p. 1) 31 December 2016 (2) Amended by: 27 Directive 2001/65/EC of the European Parliament and of the Council of 27 September 2001 (OJ L 283, 27.10.2001, p. 28) 28 Directive 2003/51/EC of the European Parliament and of the Council of 18 June 2003 (OJ L 178, 17.7.2003, p. 16) 29 Directive 2006/46/EC of the European Parliament and of the Council of 14 June 2006 (OJ L 224, 16.8.2006, p. 1) 30 Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (OJ L 176, 27.6.2013, p. 338) 31 December 2017 (2) 31 Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms and amending Regulation (EU) No 648/2012 (OJ L 176, 27.6.2013, p. 1) and the related level 2 measures as appropriate 31 December 2017 (2) Amended by: 32 Commission Delegated Regulation (EU) 2015/62 of 10 October 2014 amending Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to the leverage ratio (OJ L 11, 17.1.2015, p. 37) 31 December 2017 (3) 33 Regulation (EU) 2017/2395 of the European Parliament and of the Council of 12 December 2017 amending Regulation (EU) No 575/2013 as regards transitional arrangements for mitigating the impact of the introduction of IFRS 9 on own funds and for the large exposures treatment of certain public sector exposures denominated in the domestic currency of any Member State (OJ L 345, 27.12.2017, p. 27) 30 June 2019 (6) 34 Regulation (EU) 2017/2401 of the European Parliament and of the Council of 12 December 2017 amending Regulation (EU) No 575/2013 on prudential requirements for credit institutions and investment firms (OJ L 347, 28.12.2017, p. 1) 31 March 2020 (6) Supplemented by: 35 Commission Delegated Regulation (EU) No 241/2014 of 7 January 2014 supplementing Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to regulatory technical standards for Own Funds requirements for institutions (OJ L 74, 14.3.2014, p. 8), 31 December 2017 (3) Amended by: 36 Commission Delegated Regulation (EU) 2015/923 of 11 March 2015 amending Delegated Regulation (EU) No 241/2014 supplementing Regulation (EU) No 575/2013 of the European Parliament and of the Council with regard to regulatory technical standards for Own Funds requirements for institutions (OJ L 150, 17.6.2015, p. 1) 31 December 2017 (3) 37 Commission Delegated Regulation (EU) 2015/61 of 10 October 2014 to supplement Regulation (EU) No 575/2013 of the European Parliament and the Council with regard to liquidity coverage requirement for Credit Institutions (OJ L 11, 17.1.2015, p. 1) 31 December 2017 (3) 38 Regulation (EU) No 596/2014 of the European Parliament and of the Council of 16 April 2014 on market abuse (market abuse regulation) and repealing Directive 2003/6/EC of the European Parliament and of the Council and Commission Directives 2003/124/EC, 2003/125/EC and 2004/72/EC (OJ L 173, 12.6.2014, p. 1) and the related level 2 measures as appropriate 30 September 2018 (4) Amended by: 39 Regulation (EU) 2016/1033 of the European Parliament and of the Council of 23 June 2016 amending Regulation (EU) No 600/2014 on markets in financial instruments, Regulation (EU) No 596/2014 on market abuse and Regulation (EU) No 909/2014 on improving securities settlement in the European Union and on central securities depositories (OJ L 175, 30.6.2016, p. 1) 30 September 2018 (5) Supplemented by: 40 Commission Implementing Directive (EU) 2015/2392 of 17 December 2015 on Regulation (EU) No 596/2014 of the European Parliament and of the Council as regards reporting to competent authorities of actual or potential infringements of that Regulation (OJ L 332, 18.12.2015, p. 126) 30 September 2018 (4) 41 Commission Delegated Regulation (EU) 2016/522 of 17 December 2015 supplementing Regulation (EU) No 596/2014 of the European Parliament and of the Council as regards an exemption for certain third countries public bodies and central banks, the indicators of market manipulation, the disclosure thresholds, the competent authority for notifications of delays, the permission for trading during closed periods and types of notifiable managers' transactions (OJ L 88, 5.4.2016, p. 1). 30 September 2018 (4) 42 Directive 2014/57/EU of the European Parliament and of the Council of 16 April 2014 on criminal sanctions for market abuse (market abuse directive) (OJ L 173, 12.6.2014, p. 179) 30 September 2018 (4) Legislation on collection of statistical information 43 Guideline ECB/2013/24 of the European Central Bank of 25 July 2013 on the statistical reporting requirements of the European Central Bank in the field of quarterly financial accounts (OJ L 2, 7.1.2014, p. 34) 31 December 2016 (2) Amended by: 44 Guideline (EU) 2016/66 of the European Central Bank of 26 November 2015 amending Guideline ECB/2013/24 on the statistical reporting requirements of the ECB in the field of quarterly financial accounts (ECB/2015/40) (OJ L 14, 21.1.2016, p. 36) 31 March 2017 (4) 45 Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (OJ L 297, 7.11.2013, p. 1) 31 December 2016 (2) Amended by: 46 Regulation (EU) No 1375/2014 of the European Central Bank of 10 December 2014 amending Regulation (EU) No 1071/2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (ECB/2014/51) (OJ L 366, 20.12.2014, p. 77) 47 Regulation (EU) No 1072/2013 of the European Central Bank of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (ECB/2013/34) (OJ L 297, 7.11.2013, p. 51) 31 December 2016 (2) Amended by: 48 Regulation (EU) No 756/2014 of the European Central Bank of 8 July 2014 amending Regulation (EU) No 1072/2013 (ECB/2013/34) concerning statistics on interest rates applied by monetary financial institutions (ECB/2014/30) (OJ L 205, 12.7.2014, p. 14) 49 Guideline ECB/2014/15 of the European Central Bank of 4 April 2014 on monetary and financial statistics (OJ L 340, 26.11.2014, p. 1) 31 December 2016 (2) Amended by: 50 Guideline (EU) 2015/571 of the European Central Bank of 6 November 2014 amending Guideline ECB/2014/15 on monetary and financial statistics (ECB/2014/43) (OJ L 93, 9.4.2015, p. 82) 51 Guideline (EU) 2016/450 of the European Central Bank of 4 December 2015 amending Guideline ECB/2014/15 on monetary and financial statistics (ECB/2015/44) (OJ L 86, 1.4.2016, p. 42) 31 March 2017 (4) 52 Guideline (EU) 2017/148 of the European Central Bank of 16 December 2016 amending Guideline ECB/2014/15 on monetary and financial statistics (ECB/2016/45) (OJ L 26, 31.1.2017, p. 1) 1 November 2017 (5) 53 Guideline (EU) 2018/877 of the European Central Bank of 1 June 2018 amending Guideline ECB/2014/15 on monetary and financial statistics (ECB/2018/17) (OJ L 154, 18.6.2018, p. 22) 1 October 2019 (6) (1) These deadlines were agreed by the Joint Committee of 2013. (2) These deadlines were agreed by the Joint Committee of 2014. (3) These deadlines were agreed by the Joint Committee of 2015. (4) These deadlines were agreed by the Joint Committee of 2016. (5) These deadlines were agreed by the Joint Committee of 2017. (6) These deadlines were agreed by the Joint Committee of 2018.